Citation Nr: 1146308	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-38 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for PTSD.  A claim for increased rating involving the Veteran's left knee was also denied, but the Veteran did not perfect an appeal concerning that claim.  See November 2006 VA Form 9.  

During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim for service connection for PTSD has been recharacterized as reflected on the title page.  

The Veteran requested a hearing before a Decision Review Officer (DRO) on his November 2006 VA Form 9.  In February 2010, however, the Veteran's DRO hearing was canceled at his request.  No request to reschedule the hearing has been made.  

The Board sent the Veteran a letter in May 2010 requesting that he clarify his wishes for representation.  The Veteran was advised that if the Board had not heard from him or his new representative within 30 days of the date of the letter, it would assume that he wished to represent himself.  The Veteran did not respond to this letter.  

The Board remanded the claim in July 2010 for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that additional development is needed before it can adjudicate the claim.  

The Board remanded the claim in July 2010 in order for the RO/AMC to contact the National Personnel Records Center (NPRC), or any other appropriate agency, department, or depository, to obtain a copy of the Official Military Personnel File (OMPF) for Sergeant D.O.  The Board further instructed that all efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that in a July 2010 letter, the AMC informed the Veteran that it had performed a record search for D.O. and had been unable to obtain his social security number (SSN) or service number.  It further informed the Veteran that the NPRC required a SSN to conduct a search for records.  The Veteran was requested to provide the service number or SSN for D.O.; otherwise, the AMC would not be able to request any records.  It appears that the July 2010 letter was returned to the AMC as undeliverable.  A September 2010 VA Form 21-0820, however, reflects that the Veteran was contacted via telephone and that the situation was explained.  The Veteran indicated that he did not have the information needed, nor did he know of anyone who might.  The AMC then associated a September 1, 2010 Formal Finding of Unavailability with the claims folder.

The actions undertaken by the AMC do not comply with the Board's remand instructions as there is no indication in the claims folder to suggest that the AMC contacted the NPRC, or any other appropriate agency, department, or depository, to obtain D.O.'s OMPF.  This must be rectified on remand.  The Board acknowledges that the AMC has indicated the NPRC cannot proceed without a Social Security or service number.  The fact remains, however, that the AMC failed to adhere to the remand orders.  

Review of the claims folder reveals that treatment records from the Philadelphia VAMC (and other VA facilities under its jurisdiction) dated between September 2004 and December 2005, and October 2009 and February 2010, have been obtained.  A discharge summary corresponding to the Veteran's admission to the Philadelphia VAMC between August 4, 2009 and August 11, 2009 has also been obtained.  It appears, however, there may be outstanding VA treatment records, namely all records dated between December 2005 and October 2009 (to include all records associated with the Veteran's August 2009 psychiatric admission).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claim must be remanded in order for the RO/AMC to obtain any VA treatment records dated between December 2005 and October 2009.  Recent VA treatment records should also be obtained.  

The Veteran underwent a VA examination in September 2006, at which time he was diagnosed with PTSD with accompanying severe depression secondary to the threatening incidents which happened following his court martial testimony in the military.  The VA examiner did note in-service psychiatric treatment for anxiety and depression related to family difficulties and indicated that it did not appear directly connected to the present symptomatology of PTSD secondary to the threatening incident, which apparently happened sometime thereafter.  

Prior to this examination, the Veteran was seen in June 2005 with a reported history of anxiety since 1979.  He reported the alleged threatening incidents and was assessed with PTSD/depression, but no opinion on etiology was provided.  See Willow Grove mental health clinic note.  An August 2009 discharge summary from the Philadelphia VAMC indicates that the Veteran was diagnosed with major depressive disorder (MDD) and anxiety disorder, not otherwise specified (NOS), after he was admitted due to suicidal ideation.  It was noted that the Veteran presented with plan and acts of furtherance in the setting of demoralization and anxiety secondary to chronic cardiac illness.  

Although the Board is remanding the claim in part so that the RO/AMC can attempt to corroborate the Veteran's assertions, assuming that those assertions remain uncorroborated, the Board finds that the Veteran should be scheduled for another VA examination to determine whether any currently diagnosed psychiatric disorder is etiologically related to service.  The VA examiner must address the in-service treatment that took place prior to the alleged threatening incidents; the May 1980 report of medical history in which the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort; and the findings as noted at the time of the June 2005 Willow Grove mental health clinic note (to include continuous anxiety since 1979) and the Veteran's August 2009 discharge from the Philadelphia VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), as well as any other indicated and appropriate agency, department, or depository, and obtain a copy of the Official Military Personnel File (OMPF), including all records of assignments, disciplinary actions, police reports, and court martial records for Sergeant D.O., as fully identified in the RO's December 2009 written request for records to the Naval Criminal Investigation Service. 

All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the search for such records yields negative results, documentation to that effect should be included in the claims file. 

2.  Obtain the Veteran's treatment records from the Philadelphia VAMC (and all other VA facilities under its jurisdiction) dated between December 2005 and October 2009 and since February 2010.  If any of the requested records cannot be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder, including PTSD, had its clinical onset during active duty or is related to any in-service disease, injury or event, to include the alleged threatening incidents.  

The examiner must address the in-service treatment that took place prior to the alleged threatening incidents; the May 1980 report of medical history in which the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort; the Veteran's June 2005 contention that he has had anxiety since 1979; and the findings as noted at the time of Veteran's August 2009 discharge from the Philadelphia VAMC.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim, to include notice of the provisions of 38 C.F.R. § 3.304(f)(1)-(5).  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


